Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Application number 17/161,293 filed on 1/28/2021 has been considered by the Examiner.  Claims 1-20 are pending.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/28/2021, 12/2/2021  and 7/8/2022 are being considered by the examiner.
Claim Objections
Claim 3 is objected to because of the following informalities:  As per claim 3, a period is required at the end of the claim.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 8-11, 13-17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,122,717. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in the claims 1-4, 6, 8-11, 13-17 and 19 of the instant application are anticipated by the limitations recited in claims 1-15 of U.S. Patent No. 10,122,717.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,911,454. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in the claims 1-20 of the instant application are anticipated by the limitations recited in claims 1-120 of U.S. Patent No. 10,911,454.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Butler et al. (US 2006/0230042 hereinafter Butler).
Regarding claim 1, Butler discloses a system for hierarchical case model access roles and permissions, the system comprising: 
a processor-based application executed on a computer and configured to: 
create, for a child node associated with a parent node in a case model, a reference to a case role associated with the parent node (Table 1, ¶ [0025]-[0037], [0062], [0078]; i.e. create an association for the child node to the related collections and to the user access role); 
assign a set of access permissions to the reference (¶ [0034], [0078], [0084]; i.e. users are assigned rights to access to the nodes such as rights to associate nodes or disassociate nodes); and 
determine access to the child node based on the set of access permissions in response to a request associated with the case role to access the child node (¶ [0044]; i.e. checking whether the user has suitable rights to access nodes).
Regarding claim 2, Butler discloses the system of claim 1, wherein the set of permissions is assigned from a group comprising create permission, read permission, update permission, delete permission, and no access permission (¶ [0034], [0036]).
Regarding claim 3, Butler discloses the system of claim 1, wherein assigning the set of access permissions to the reference is based on inheriting another set of access permissions associated with the case role (¶ [0085]-[0092] for example, a permission called new Employee that inherits employee update permission).
Regarding claim 4, Butler discloses the system of claim 1, wherein assigning the set of access permissions to the reference comprises assigning an additional access permission to the reference that is absent from another set of access permissions associated with the case role (¶ [0037], [0047]-[0048]).
Regarding claim 5, Butler discloses the system of claim 1, wherein assigning the set of access permissions to the reference comprises deleting an access permission from the reference that is present in another set of access permissions associated with the case role (¶ [0094]-[0097]).
Regarding claim 6, Butler discloses the system of claim 1, wherein the processor-based application is further configured to: create an additional case role for the child node (¶ [0025]-[0029]); assign an additional set of access permissions to the additional case role (¶ [0025]-[0029]); and determine access to the child node based on the additional set of access permissions in response to a request associated with the additional case role to access the child node (¶ [0025]-[0029]).
Regarding claim 7, Butler discloses the system of claim 1, wherein the processor-based application is further configured to delete the reference from the child node (¶ [0047]-[0048]).
Regarding claim 8, see claim 1 above for the same reasons of rejections.
Regarding claim 9, see claim 2 above for the same reasons of rejections.
Regarding claim 10, see claim 3 above for the same reasons of rejections.
Regarding claim 11, see claim 4 above for the same reasons of rejections.
Regarding claim 12, see claim 5 above for the same reasons of rejections.
Regarding claim 13, see claim 6 above for the same reasons of rejections.
Regarding claim 14, see claim 1 above for the same reasons of rejections.
Regarding claim 15, see claim 2 above for the same reasons of rejections.
Regarding claim 16, see claim 3 above for the same reasons of rejections.
Regarding claim 17, see claim 4 above for the same reasons of rejections.
Regarding claim 18 see claim 5 above for the same reasons of rejections.
Regarding claim 19, see claim 6 above for the same reasons of rejections.
Regarding claim 20, see claim 7 above for the same reasons of rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI D NGUY whose telephone number is (571)270-7311. The examiner can normally be reached Monday-Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8311.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.D.N/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435